614 F.2d 535
80-1 USTC  P 9318, 80-1 USTC  P 9382
Paul H. ANDERSON and Frances M. Anderson, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.Herbert E. WIESE and Mary C. Wiese, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
Nos. 77-2048, 77-2049.
United States Court of Appeals, Fifth Circuit.
March 24, 1980.

Gregory A. Pletsch, David Irvin Couvillion, Theodore L. Jones, Baton Rouge, La., for petitioners-appellants.
M. Carr Ferguson, Asst. Atty. Gen., Gilbert E. Andrews, Act.  Chief, App. Sect., William Estabrook, Atty., U. S. Dept. of Justice, Internal Rev. Service, Leon G. Wigrizer, Acting Chief Counsel, Stanley S. Shaw, Jr., Atty., Tax Div., Dept. of Just., Washington, D. C., for C. I. R. in both cases.
Lester Stein, Acting Chief Counsel, IRS, Washington, D. C., for C. I. R. in 77-2048.
Stuart E. Seigel, Internal Rev. Service, Washington, D. C., for C. I. R. in 77-2049.
Before SIMPSON, TJOFLAT, and HILL, Circuit Judges.
PER CURIAM:


1
Taxpayers appeal from a Tax Court ruling that they did not qualify under I.R.C. Sec. 1201 for a twenty-five percent capital gains tax rate on their sale of stock.  1976 T.C.M. p76,362 (P-H).  The narrow issue before us is whether the Tax Court erred in concluding that the taxpayers had not sold their stock pursuant to a binding contract in effect on November 9, 1969.  We cannot say that the Tax Court's finding of fact on this issue is clearly erroneous or that it erred in holding that the alleged agreement was unenforceable.  The Tax Court therefore is


2
AFFIRMED.